Citation Nr: 1808305	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-19 250		DATE
		

THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ORDER

Service connection for a bilateral knee disability is granted.


FINDING OF FACT

The Veteran has a current diagnosis of bilateral chondromalacia patella, and the evidence is in equipoise on whether it is etiologically related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1997 to June 2000 and from July 2004 to August 2005, including service in Kuwait and Iraq.  His decorations include a Combat Action Badge and an Air Assault Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the claimed disability.  

The Veteran testified at a videoconference hearing before the undersigned in January 2017, and a transcript of that hearing is of record.

In June 2017, the Board remanded the issue for further development.  The AOJ was instructed to obtain a medical opinion addendum on the nature and etiology of the claimed bilateral knee disability.  An opinion was subsequently obtained in October 2017.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

Bilateral knee disability

The Veteran contends that he hurt his knees doing excessive running, road marching, and air assault operations.  In addition, in 2004, he was a gunner in a turret on a HMMV in Iraq.  His knees "received blunt trauma during tactical operation and never fully recovered."  See the February 2009 application for disability benefits  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Here, the Veteran has a diagnosis of bilateral mild chondromalacia patella.  See the February 2015 VA examination report.  Thus, the current disability requirement for service connection for a bilateral knee disability is satisfied.  

In addition, the Veteran's DD Form 214 confirms that the Veteran had combat service in Iraq from September 2004 to July 2005.  Service treatment records (STRs) also confirm that the Veteran's right knee was injured on a turret while he was deployed in Iraq, but was never x-rayed was considered to be resolved in July 2005 in a post-deployment health assessment.

Thus, the question for the Board is whether the Veteran's current bilateral knee diagnosis is etiologically related to his service.  

The Board finds that competent, credible, and probative evidence is in equipoise on whether the diagnosis is related to service.  Service connection is therefore warranted to for a bilateral knee disability.

In support of his claim, the Veteran has submitted statements from I.B., G.U., and I.A., who served with the Veteran in Iraq.  

In a letter dated in October 2010, Sergeant First Class (SFC) I.B. indicated that while deployed in Iraq in 2004, his roommate was the medic and their room served as living quarters, the medical supply room, and pharmacy.  I.B. witnessed the medic treating the Veteran on several occasions, including for an injury to the Veteran's knees that occurred while he was performing the duties of vehicle gunner and after a Humvee accident.  I.B. asserted that he knew for a fact that the Veteran continued to have pain and require medication after the incidents.  

In July 2011, Major G.U., a registered nurse, indicated that he interacted with the Veteran on a daily basis in Iraq in 2004 and 2005.  G.U. asserted that in October 2004, the Veteran was working as a turret gunner in a Humvee for a tactical convoy.  The veteran jumped into the hatch, striking his knees on the metal opening, which caused him great pain.  The Veteran sought treatment from the medic, who gave him ibuprofen, but did not do any x-rays.  The knee pain persisted and increased in intensity during the winter, and the Veteran indicated that the condition continued today.  G.U. also indicated that in January 2005, the Veteran was a passenger in a convoy that was involved in a traffic accident, which caused a back injury.  

In September 2012, I.A. stated that he had personal knowledge that the Veteran was involved in a vehicle incident in January 2005, which caused "damages" to the car and the people in the car.

The Veteran's VA physician, Dr. J.H., submitted a statement in March 2012 indicating that the Veteran's knee pain was "likely related to trauma suffered during the military service."

In February 2015, the Veteran had a VA knees examination.  He reported that he hurt his left knee after hitting it against a metal turret in service, and developed right knee pain a few months later.  The examiner diagnosed bilateral mild chondromalacia, which she opined was less likely as not incurred in or caused by the in-service injury and in-service complaints of knee pain.  The rationale was that there were STRs noting an injury to the knees from serving as a turret gunner in Iraq, and there were no other records to support pain persisting since service.

An addendum medical opinion was obtained in October 2017 in which a VA physician reviewed the Veteran's claims file and reiterated that his bilateral knee diagnosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the buddy statements that the Veteran injured his knee in service, but explained that STRs stated that the injury was resolved before the Veteran separated from service.  The examiner also noted that there was no evidence of osteoarthritis in either knee.

The Board finds Dr. J.H.'s opinion and the VA examiners' opinions to be of some probative value.  VA treatment records indicate that Dr. J.H.'s opinion was rendered after treating the Veteran for several years for the condition on appeal.  The February 2015 VA examiner's opinions was offered after a review of records, including the Veteran's service treatment records (STRs) and VA treatment records, and physical examination of the Veteran, and the October 2017 opinion was rendered after review of all available records, including the three statements submitted by the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board also finds that the Veteran's statements regarding his in-service injuries and ongoing pain since then have been generally consistent.  The Veteran is competent to describe observable symptoms of pain in his bilateral knees, and he can also report incidents in service that he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have also been consistent with the circumstances of his service, and are confirmed by three statements by service members who were with the Veteran in Iraq.  Moreover, VA treatment records indicate that the Veteran reported injuring his knees in Iraq while "jumping turrets" in January 2007, less than two years after he separated from service and approximately two years before he filed a claim for disability benefits.  These facts add to the credibility of the Veteran's contentions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that none of the medical opinions are particularly thorough.  Dr. J.H. did not provide a rationale for his opinion, and the VA examiners rationales are somewhat cursory and did not address Dr. J.H.'s contradicting opinion.  

However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, the Board finds that there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter."  As such, this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral knee disability is warranted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  California Department of Veterans Affairs



Department of Veterans Affairs


